 200DECISIONSOF-NATIONALLABOR RELATIONS BOARDGladding Corporation;Gladding-ParisCorporationandUnitedFurnitureWorkers of America,AFL-CIO. Case l-CA-7141July 22, 1971DECISION'- AND ORDERBY ,CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDY'On'' March 25, 1971, Trial -Examiner William J.Brown '- =issued his ^',Decision in the- above-entitledproceeding, finding that the Respondents had notengaged in- any -unfair labor practices, and recom-mending that -the', complaint be - dismissed in itsentirety, as-set -forth in the attached Trial Examiner'sDecision.Thereafter, theGeneral Counsel, filedexceptions to the Trial Examiner's Decision and asupporting brief.The Respondents then filed ananswering brief.Pursuant to the provisions of Section 3(b)' of theNational Labor .'Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in,conneotion with this case to a three-memberpanel., T.TherBard has reviewed the rulings of the. TrialExaminer made at the a hearing , and finds that, noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExamine 'S Decision, the exceptions and briefs, andthe entire record in the case, and to the extentindicated below, hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner?ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.1The General Counsel excepts tothe TrialExaminer's admission ofevidence submittedby theRespondents which describes Respondents'futureplansfor the South Parisfacility. This evidence tookthe form of oraltestimony,supporting,exhibits,and a posthearing,ex parteaffidavit.Whilewe believe the Trial Examiner erred in admitting this evidence,the error isnot prejudicial,for we would reachthe same resulton the basis of the other-evidence in the case:2 In adoptingthe TrialExaminer's conclusionthatRespondents are notsuccessor-employersof 'the `employees of ParisManufacturingCompany,hereinafter Pans,on the followingfactors: (a) on January 7,1970,and, before CladdingCorporation appearedon the scene,Paris, aconcern that had been failing financiallyfor anumberof years,was forcedto initiate bankruptcy proceedingsand effectivelylost control over its ownexistence; (b) betweenJanuary 22,A070, and February 27, 1970,controlover the day-today operations of Pariswas grantedby the bankruptcycourt to the Small BusinesssAdministration,a governmentagency; (c) afterFebruary 27, 1970,Paris ceased to exist as a going concern inasmuch as itceased all manufacturing operations,shut down itsmachinery,laid off itsemployees, closed its doors,and surrendered the premisesto itslandlord;(d) in negotiating for a leasehold interestin the machineryand plant,Gladding Corporation dealtwith the creditorsand landlord of Paris, andnot with Paris itself,because, by a seriesof financial transactions over aperiod of years,Paris had lost all title to the machinery and plant; (e)although betweentebcuaty27,1976,when Paris closed its doors, and may6,1970,when Gladding-ParisCorporation commenced operations-ahiatus of over 2 months--even former employees of Paris remained on thepremises,they were engaged only in caretaking duties' and were paid byand were employees of the landlord,not. Paris,for this'period;and (f)Gladding-Paris, unlike Paris,ispart of a multiplant,integrated enterprise.,In the circumstances present herein,we believe the conclusion is' warrantedthat the nature and character ofthe,employing industry at, the South Paris,Maine,facility hasbeen sufficiently altered so,that we cannot find, underapplicable BoardPrecepts,that the Respondents are successor-employersto "Paris.Cf.SouthlandManufacturingCorp.,186NLRB No. 'I 11.Moreover,we note that.Gladding-Paris Corporation has only one customerin common with Paris and has obtained other'customers from unrelatedsources.While we do not believe this factor to be controlling,we regard itas a significant part of the total elements to be considered.Cf.LincolnPrrvatePolice,Inc.,189 NLRB No. 103.'TRIAL EXAMINER'S DECISIONWiLLum J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the Act, came on to beheard-before me at South Paris, Maine, on January 12,13,and 14, 1971. The original charge of unfair labor practiceswas filed June 2, 1970,1 byr the Charging Party, UnitedFurnitureWorkers of 'America, AFL-CIO, hereinaftersometimes'referred to, as the Union,and the complaintherein was issued October 9 by the General Counsel of theNationalLabor Relations Board,' acting through theRegional Director for Region 1. Itallegedand the duly filedanswer of the above-indicated Respondents, hereinaftersometimes referred to jointly as the Company, denied thecommission of unfairlabor practices,defined in Section8(a)(5) and (1) 2 of the Act.At the hearing the parties appeared-.and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent " to the close of, thehearing written briefs were received from 'the GeneralCounsel and the Company and have been fully considered.On the entire record herein and on the, basis of myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESSOF TILE RESPONDENT EMPLOYERSThe pleadings and evidence establish and I find thatRespondent Gladding Corporation, hereinafter sometimesreferred to as, Gladding,v is a corporation organized underthe laws of the State of New York with its principal office inSouth Otsilic,New York,, and engaged primarily in ,themanufacture and sate of sporting ' goods and recreationalequipment; Gladding-Paps Corporation, hereinafter some-times referred to as, Cladding-Paris, a'Maine corporation,isa wholly owned subsidiary of Gladding-with its principaloffice in South Paris, Maine. Paris Manufacturing Compa-ny, hereinafter sometimes ,referred to as Paris, was a Mainecorporation formerly engaged in th'e manufacture of winter1Dates hereinafter,unless otherwise, noted,relateIto the calendar year1970.2 Specifically the complaintalleges the commission of unfair laborpractices in the Company's refusal to recognizethe Union and abide by theterms of a collective-bargaining agreement between theUnion and analleged predecessor;an amendment alleges unfair laborpractices byunilateral changes in wage, seniority,and benefits provisions.192 NLRB No. 40 GLADDINGCORP.201sports 'equipment and dormitory, hotel, and motel furni-ture. Paris was party to a collective-bargaining agreementwith the Union running for a term- from August 1, 1969,until August 1, 1971, and from year to year thereafter unlessterminated-by either party on, 60-day notice. Paris' charterfrom the State of Maine was suspended December 2, 1970.II.THE LABORORGANIZATION INVOLVEDThe evidence, including a stipulation entered into at thehearing, establishesthat the Union is a labor organizationwithin the purview of Section 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESAt least as early as 1964 Paris had mortgaged certain ofitsproperties to the SmallBusinessAdministration andsometimein 1967 it deeded to and leased back from OxfordHillsDevelopment Corporation, a local developmentcorporation, its interest in the real , estate, machinery, andequipment constituting the industrial enterprise, hereinvolved. On August 1, 1969 the Union, which had beencertifiedas the collective-bargaining representative ofemployees in the unit here involved, all production andmaintenanceemployees excluding office clericals, profes-sional employees, guards, watchmen and supervisors, theappropriateness of which unit has been established byBoard and court decisions, entered into the aforementionedcollective-bargaining agreement with Paris to run for aperiod expiring August 1, 1971, with automatic renewalfrom year to year thereafter in the absence of notice by aparty of a desire to terminate.On January 7, 1970, Paris filed a petition in bankruptcyand from January 22 until February 27, 1970, the SmallBusinessAdministration, which had a subordinate interestingoods in process, finished goods, and accountsreceivable, actively ran the operations of Paris. In thisperiod operations continued to use the same work force ona diminishing scale with layoffs and transfers on a senioritybasis except that seniority would be subordinated to theexpeditious completion of finishing the work on thosecontracts selected for completion3 as most advantageous toParis and its creditors. On February 27 production ceasedand the premises were turned over to a small crew of sevenwatchmen and firemen who were paid by the Oxford HillsDevelopment Corporation with funds provided by theMaine IndustrialBuildingAuthority. These seven werecontinued in employment after May 6 when Gladding-Paris commenced operations.On April 10 the Union wrote to the Company and,referring to the Company's forthcoming entry intomanufacturing operations at the premises involved, re-quested that the Company abide by the existing laboragreement.4 Under date of April 20 the Company deniedany successorship relation in the circumstances.On April 20 Oxford Hills Development Corporationtransferred its interest in the plant to Maine IndustrialBuilding Authority which on May 6, leased the realty,machinery, and equipment to Gladding-Paris; on the samedate the SmallBusinessAdministrationtransferred itsmortgage to Gladding-Paris. On May 6, Gladding-Pariscommenced operations. F. Earl Martin, a Gladdinggroupvice president, became president and general manager ofGladding-Paris.Martin placed control of purchasing andproduction in the hands of Wayne Wood, former worksmanager of Gladding-Hedlund Manufacturing Company,a Gladding subsidiary engaged at Nokomis, Illinois, in themanufacture of toboggans,sleds,and water skis. Twomonths later Wood was succeeded by Kurt Franke who,likeWood, had no prior relationship with Pans.Reference has been made above to the product line ofParis.The evidence clearly indicates that, for some timeprecedingGladding's acquisition of; themanufacturingfacility here involved, the principal product of Paris hadbeen, in the furniture line. Thus in its lasocomplete year ofproduction, 1969, Paris' sales of furniture-dormitory,school, and hotel-represented some 70 percent-of totalsales.Gladding-Paris operations, however, have reversedthese figures -in, favor of recreational items and its salesindicate an application of a fundamental corporate-policyof the Gladding group to concentrate on capitalizing on thecontinued expended interest in recreational and 'leisuretime items.The annual reports for fiscal years 1969 and1970 clearly indicate the corporate philosophy in thisregard.The Gladdingmanagementhas also introduced substan-tial changes in the manufacturing equipment of the SouthParis facility. In its sled manufacturing operations Parishad manufacturedsled runnersin its South Paris facilityand attached them to the wooden frames in the samefacility. In its ooperations thus far the sled runners ofGladding-Paris have been fabricated at another Gladdingsubsidiary,aKalamazoo,Michigan, operation,andshipped to South Paris for attachment to sled bodies. Thecorporate program for production at South Paris call forthe shipment to Gladding-Paris of some $34,000 worth ofequipment from the Gladding subsidiary at Nokomis,Illinois; this is in addition to some $25,000 worth ofequipment shipped to SouthParis fromthe Gladding inKalamazoo. The conclusion is inevitable that there havebeen substantial changes, from the very beginning ofoperations, in the productionprocessesas compared withthose of the former Paris operation.There occurred a substantial change in the compositionof the work force at the South Paris operation. Without anyindication of discrimination against former Paris employ-ees, therewere, at thetime ofpeak employment, November25, 105 new employees and 62 former Paris employees.While it appears from Joint Exhibit 18, a listing of 24officersand department heads under the old Parisoperation, that some 14 continued in employment withGladding-Paris, it also appears that of these 14 carryoversonly 8 continued in their formerassignments.Itisnotwithoutsignificancethat theGladdingmanagementtook immediatesteps to eraseany possibilityof public identification of the Gladding operation as acontinuance of the old Paris operation. Gladding's board3At this, stage operations were under the control of Harlan Choate,for completion.regional attorney for the Small Business Administration.His testimony is4The Union letter particularly referred to art. XXIV of the agreementthat only those contracts assuring $2 return for each $1 spent were selectedwhich states that it should bind the parties, their successors,or assigns. 202DECISIONS OF NATIONAL LABOR RELATIONS IIOARDchairman,Mayer,immediately on the commencement ofoperations,ordered, new stationery,a new telephonenumber,--new signs,and a new post office-box.5' Twofurniture vans owned by Paris and bearing the Paris namewere'repainted by Gladding-Paris as soon as practicable.With respect' to incoming purchases of materials andsupplies,it appears from Joint Exhibit 15 that there has beena substantial change in the sources of such goods and, insome cases in the terms available, the sole exception beingthe case ofhardwoodlogswhich,inevitably,havecontinued to be°logging'operators in the areawithin a 75-mile radius about the South Paris operation.With respectto identity of customers,any continuity appears` to belimited to a Nickerson Corporation,a supplier of schoolfurniture who continued as a customer of'Gladding-Parisbut for`,'a limited amount of business'which cannot beregarded,as a developing line in view of Gladding-Parisconcentration on recreational equipment.°'Onthebasis of all the material evidence,outlined above,I' find-and conclude-that -it does not preponderate in favorofthe conclusion,thatGladding-Paris and Claddingconstitute,a successor to Pariswr that they have engaged inthe unfair labor practices alleged in the complaint, SeeSouthlandManufacturing Corp.,186 NLRB No. 111. Irecommend that the complaint herein be dismissed. a -On the basis of the foregoing findings of fact and uponthe entire record in this case Lmake the following:CONCLUSIONS OF LAWI.The Company,is anemployer, engaged in commercewithin the purview of"Section 2(6) and (7) of the_Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.The evidence does not ,preponderate in favor of theconclusion that the Company has engaged in the unfairlabor practices alleged in the complaint.RECOMMENDED .ORDEROn the basis of the foregoing findings of fact- andconclusions of law it is recommended that the complaintherein be dismissed.P Forsome unaccountable reason the change was not made in the postoffice box number until December 1.